Title: Thomas Boylston Adams to Abigail Adams, 3 November 1793
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother
Woodbury 3d: Novr: 1793—
Since my Brother informed me of the miscarriage of some of my letters, I am determined to suffer no Post to pass without writing to some of the Family. The Fever in Philadelphia is a never failing source of subject-matter, when every other is exhausted, but it gives me real joy that I have it in my power to assure you from the best Authority, that no danger is to be apprehended from returning to the City in its present state; the only circumstance to be feared is, that people will croud in too fast, without taking those necessary precautions which are recommended after they return; airing the Houses thoroughly & white washing the Walls &ca:— In order to cause you no uneasiness on my account, I have resolved not to go into the City for 10 days to come, & even when that time is elapsed, my return will depend altogether on the fullest conviction that the disease is entirely subdued.
It will hardly be prudent for Congress to meet in Philada: this Season, tho’ I confess I know not where, or in whom the power resides of convening them in any other place. They cannot be accomodated in any of the neighboring towns, and I see no more safe method than that the President should prorogue their meeting to a later period. It may be necessary however that Congress should meet at this Period more particularly to correct the Insolence of that French Jacobin of a Minister, who if suffered to proceed will soon dictate law to the United States. I have not seen a Newspaper for a Month past, till yesterday, when I had the perusal of one belonging to a traveler, which contained Genet’s letter to Mr. Jefferson; of all barefaced insults from a public Minister, I think this newfangled Republican’s the most brazen, how it will be received I know not, but how the Author of it ought to be treated is more easy to conceive. I am sorry our Juries are so much warped to the side of French madness, but I am well convinced they will not suffer an insult to be given to their chief Magistrate, however their conduct may have given birth to it.
I hope the next letters from me will be dated at Philada:, you will know however in season from / your affectionate & dutiful / Son
Thomas B Adams
